Citation Nr: 1638805	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation for anatomical loss of the right breast.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to November 1979, from March 1980 to March 1990, and from June 1994 to January 1998.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
 March 2012 rating decision of the Department of Veterans Affairs (VA) Regional
 Office (RO) in Columbia, South Carolina.

 The Veteran testified at a hearing before the undersigned Veterans Law Judge
 (VLJ) in October 2013.  A copy of the transcript is associated with the electronic claims file.  In April and December 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks special monthly compensation for anatomical loss of the right breast.  She asserts that her breast cancer was due to hormone replacement therapy (HRT) medications that she began during her third period of active duty service.  Specifically, in February 1996, she began taking Provera (medroxyprogesterone) (a steroidal progestin) and in May 1996 she began cyclic HRT, taking Premarin (an estrogen medication) in combination with Provera.  Post-service treatment records reflect she continued to take her prescribed HRT medications until December 2009, when she was diagnosed with right breast ductal carcinoma in situ (DCIS).  Thereafter, she underwent a right (and left) breast mastectomy in February 2010.

Since the AOJ last adjudicated the claim in a March 2016 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence pertinent to her claim without a waiver of initial consideration of the evidence by the AOJ.  In addition, in April 2016 correspondence the Veteran indicated she had moved and requested that the Columbia, South Carolina RO transfer jurisdiction of her claim to the Phoenix, Arizona RO.  The AOJ should consider the new evidence from the Veteran and take any other appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action with respect to the Veteran's April 2016 request to transfer her claims file to the jurisdiction of the Phoenix RO.

2.  After undertaking any development deemed appropriate, the AOJ should readjudicate the claim of entitlement to special monthly compensation for anatomical loss of the right breast, considering all new evidence since the March 2016 SSOC.  If the benefit sought is not granted in full, the Veteran should be furnished with an SSOC and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

